DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Helmer et al. (US patent 10,438,262).
	Helmer et al. shows,
	In regards to claims 1 and 13, 
A method for delivering a virtual reality (VR) presentation of a real world space to a remote user via a head mounted display (HMD),(figure 2 and column 5, lines 40-57, one of the mobile devices is a HMD) comprising:
identifying a viewing location within the real world space for the user, the viewing location being mapped to a real world capture system in the real world space; (figure 3)
receiving a video stream of the real world space from the real world capture system, the video stream including a plurality of images captured by one or more cameras of the real world capture system, the plurality of images being presented in the HMD from a perspective associated with the viewing location; (column 10, lines 55-63, “the camera 112 may capture an image of the first scene 302, and the image data associated with the first scene 302 may be used to indicate the first position and/or orientation of the mobile device 104. The mobile device 104 may not understand the true, global direction in which the camera 112 is pointed, but the first scene 302 may nonetheless act as an initial “anchor” position from which relative directional movement can be ascertained”)
reskinning a real world object in the real world space by overlaying a graphical content element in place of image data associated with the real world object; and  sending for presentation the video stream with the reskinning for viewing to the HMD. (column 14, lines 12-20, “other virtual objects or elements may be displayed in the user interface 600 such that the virtual objects overlay the real-world scene 302. For example, virtual price tags, virtual labels, or graphical icons may be placed on (i.e., overlaying), or around (i.e., next to) the real-world object 300 in the scene 302, or the virtual objects/elements may be placed on or around other real-world objects that are detected in the scene 302.”)

In regards to claims 2 and 14, 
geometrically adjusting the graphical content element, the adjusting is based on a perspective of the real world object when viewed from the viewing location. (From above, “The mobile device 104 may not understand the true, global direction in which the camera 112 is pointed, but the first scene 302 may nonetheless act as an initial “anchor” position from which relative directional movement can be ascertained”  The perspective is derived from the “anchor”.)

	In regards to claim 3,
tracking, from a plurality of sensors, a position and orientation of the HMD while the user is wearing the HMD; wherein a field of view of the video stream is made to change in response to movement of the HMD. (column 11, lines 29-35, “When the user 102 moves the mobile device 104 within the physical environment 106, the mobile device 104 can detect such movement (e.g., by feature tracking via the camera 112, obtaining motion data via the motion sensors 114, etc.), and the virtual browsing engine 230 can determine the appropriate subset of items 110 to render on the display 232 via the user interface 100.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. (US patent 10,438,262) in view of Goldman et al. (US PG pub 2011/0225516).

Helmer et al. shows all of the limitations of the claims except for specifying an audio feed, sports activity, different perspectives such as a jumbotron, and a fly-through view.
Goldman et al. teaches, paragraph [0047], “The audio content streamed into the virtual world may also be mixed with attenuated sounds from other media content being instantiated on nearby viewing surfaces.” In order to increase the feel of the environment.
Goldman et al. teaches, paragraph [0060], “For example, a widget might be designed to track betting odds for two sports teams, during a game. The betting widget could then be instantiated into a social venue that is playing the game, so that it continuously updates the odds for the users who desire to see it.”  The sports activity shared provides increased excitement in the crowd of streamers.
Goldman et al. teaches, figures 12 and 13, the sports activity on a jumbotron in order to keep the audience informed of sports activity.
Goldman et al. teaches, figure 8 shows a fly-through view in order to increase the number of views.
Based on the teaching of Goldman et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Helmer et al. system to expand its VR world to a large scale including incorporating audio feed in order to increase the feel of the environment, sports activity in order to provides increased excitement in the crowd of streamers, different perspectives such as a jumbotron in order to keep the audience informed of sports activity, and a fly-through view in order to increase the number of views.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,556,185 and claims 1-19 of U.S. Patent No. 11,065,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim language is similar to the parent patents claim language, but it is broader.

Allowable Subject Matter
Claims 4-8 and 15-17 are rejected on the ground of nonstatutory double patenting and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and an approved TD was filed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-8 and 15-17 provide specific limitations that are not shown or taught by the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715